Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 (and therefore claims 2-19) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear if “securing elements” of line 4-5 are the same as “a plurality of securing elements” of line 7.  For examination purposes as best understood by the examiner these are interpreted as best understood to be the same securing elements.  However, this is unclear based on the instant figures of the invention and should be corrected to use consistent antecedent basis throughout.  If meant to be different securing elements please name them “first securing elements”, “second securing elements”, etc.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (GB2498788A) in view of Otterman (2427974).

In regard to claim 1, Varley teaches a securing arrangement of a prosthetic hand 66 on a forearm socket 68 comprising: 
a receiving frame 14 that can be fixed to the forearm socket 68 (fig 9), 
the prosthetic hand 66 being fixed to the receiving frame 14 (fig 9).
However, Varley does not teach the radially directed openings and securing elements as claimed.
Otterman teaches the receiving frame (wrist 20) comprising radially-directed openings (see openings through which screws 22 fit), 
securing elements 22 (screws) arranged to protrude, through the radially-directed openings (fig 1) and engage with a proximal connection section of the prosthetic hand (will engage the proximal hand indirectly by connecting the wrist which holds the hand to the socket); the receiving frame (outer wrist unit 20) is secured to the forearm socket 21 by a plurality (defined as two or more) of securing elements (screws 22) that are configured to extend through the forearm socket 21 (fig 1; Col 3, lines 55-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the screws, holes and outer lip of Otterman to attach the receiving frame of Varley to the socket of Varley because this allows the wrist to be removably coupled and therefore is replaceable incase of damage (in comparison to laminating in the wrist unit as done in Varley which makes it non-removable).
In regard to claim 2, Varley meets the claim limitations of claim 1, and further teaches the receiving frame 14 comprises an inner contour (at 16) that is rotationally non-symmetrical (figure 6, 1 [0028: hole 16 and slot definite arcuate tongue]).
In regard to claim 3, Varley meets the claim limitations as discussed in the rejection of claim 1 and further teaches the receiving frame 14 comprises a wall 40 that extends in an axial direction and a ledge that extends radially from the wall. (see annotated figure 3) 
In regard to claim 4, Varley meets the claim limitations as discussed in the rejection of claim 3, and further teaches the wall 40 comprises radially protruding projections or undercuts 72.
In regard to claim 5, Varley meets the claim limitations as discussed in the rejection of claim 3, and further teaches the ledge (see annotated figure) forms a distal termination of the forearm socket 68 (fig 9; at the distal end of the socket).  
In regard to claim 6, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the proximal connection section 12 is attached to a base body (fig 8) such that the proximal connection section 12 can be detached.  (fig 1-2; 12 is removed; [0037])
In regard to claim 7, Varley meets the claim limitations as discussed in the rejection of claim 6, and further teaches the proximal connection section 12 is attached to the base body (fig 8) such that the proximal connection section 12 can be twisted and fixed to the base body (fig 8) [0014; 0046 attached by a screw 64, therefore twistable].  
In regard to claim 8, Varley meets the claim limitations as discussed in the rejection of claim 6 and further teaches the proximal connection section (12) comprises at least one elongated hole 16 and a fixing element 64 accommodated in the elongated hole is fixed to the base body (fig 8).  
In regard to claim 9, Varley meets the claim limitations as discussed in the rejection of claim 6 and further teaches the connection section 12 be attached to the base body (fig 8) using a central screw 64.  [0014]
In regard to claim 10, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the proximal connection section 12 comprises a wall (outer circumference fig 1) or ledges (28) that extend towards the forearm socket 68 and the wall (outer circumference) or ledges (28) are positioned correspondingly to the opening 36 in the receiving frame (fig 3-4).  (12 fits within the socket and the ledges 28 extend outwards toward the inner socket)
In regard to claim 11, Varley meets the claim limitations as discussed in the rejection of claim 1, but does not teach the openings as claimed.
Otterman further teaches the holes are threaded and are incorporated in the connection section (will be incorporated when applied to Varley; see overall configuration in figure 1) which is positioned correspondingly to the openings (Col 3, lines 55-60: screws 22, therefore the holes must necessarily be threaded; see fig 1).  
In regard to claim 19, Varley meets the claim limitations as discussed in the rejection of claim 1 and further teaches a forearm socket 68 and the prosthetic hand 66, wherein the receiving frame 14 is attached to the forearm 68 and the prosthetic hand 66 (see fig 9).
In regard to claim 20, Varley teaches a securing arrangement to secure a prosthetic hand on a forearm socket, the securing arrangement comprising: 
a receiving frame 14 configured to be fixed to the forearm socket 68 (fig 9) the receiving frame 14.
However, Varley does not teach the radially directed openings and securing elements as claimed.
Otterman teaches radially-directed openings (through which screws 22 fit, fig 1) and 
securing elements 22 protruding through the radially-directed openings (fig 1) and configured to engage with a proximal connection section of the prosthetic hand (engage the proximal portion of the hand indirectly by connecting the socket to the wrist unit); wherein the receiving frame (outer wrist unit) is secured to the forearm socket by the securing elements that are configured to extend through the forearm socket 21 (see fig 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the screws, openings and outer lip portion of Otterman to attach the receiving frame of Varley to the socket of Varley because this allows the wrist to be removably coupled and therefore is replaceable incase of damage in comparison to laminating in the wrist unit as done in Varley.


Claims 12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (GB2498788A) in view of Otterman (2427974) and further in view of Grace.

In regard to claim 12, Varley meets the limitations as discussed in the rejection of claim 1, wherein the base body (fig 8) is designed to be multi-piece (plate 60 and screw 64 is two pieces) and comprises a base plate (plate portion 60) detatchably connected to a support (see holes 62 to allow detatchable connection via screws [0044]).
However, Varley does not teach a support.
Grace teaches a detachable support (see figure; holes allow screws for a detatchable connection).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Grace’s detachable support with the invention of Varley (attached to 60) in order to increase the length of the arm/socket when additional length is needed.
In regard to claim 14, Varley meets the claim limitations as discussed in the rejection of claim 12 and further teaches the proximal connection section 12 is fixed to the base plate (plate portion of 60) such that the proximal connection section 12 can be detached.  [0014: screwed on; therefore detachable; fig 1, 9]  
In regard to claim 15, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the proximal connection section 12 comprises an outer contour that is designed correspondingly to the an inner contour of the receiving frame 14 [0033; fig 7].
In regard to claim 18, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the proximal connection section 12 comprises an inner free space 16 (fig 1).  

    PNG
    media_image1.png
    615
    628
    media_image1.png
    Greyscale


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (GB2498788A) in view of Ingimarsson (2002/0042659A1).

 In regard to claim 16, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the receiving frame 14 is in the forearm socket 68 (fig 9).  However, Varley does not teach the socket is laminated.  
Ingimarsson teaches laminating a socket [0035].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to laminate Varley’s socket as taught by Ingimarrson since a laminated socket is stronger than a plastic socket.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (GB2498788A) in view of Otterman (2427974) and further in view of Bisbee (2006/0074493).

In regard to claim 17, Varley meets the claim limitations as discussed in the rejection of claim 1, and further teaches the proximal connection section 12 but does not teach the base body includes at least one passage to receive cables.
Bisbee teaches the base body include at least one passage 502 to receive cables from the prosthesis [0445].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cable passage of Bisbee in the securing arrangement of Varley because the groove keeps any electric cables in position to prevent undesirable movement. [0445]
Response to Arguments
In regard to the drawing objections for not submitting separate figures, the submitted figures overcome the objection.
In regard to the 112b rejection of claims 12-13 and 20, the amendments overcome the rejections.
In regard to the 112d rejection of claim 19, the amendments overcome the rejection.
In regard to the 102(a)(2) rejection of claims 1-11 and 19-20 as anticipated by Varley (GB2498788A), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103 rejection of claims 12, 14-15 and 18 as unpatentable over Varley (GB2498788A) in view of Grace, the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103 rejection of claim 16 over Varley in view of Ingimarsson (2002/0042659A1), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.
In regard to the 103 rejection of claim 16 over Varley in view of Bisbee (2006/0074493), the applicant’s arguments have been fully considered but are directed to new claim limitations which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774